 
 
I 
108th CONGRESS
2d Session
H. R. 4621 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2004 
Mr. Renzi (for himself, Mr. Brown of Ohio, Mr. Strickland, Mr. Flake, Ms. Kaptur, Mr. Kucinich, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide that an injury or death sustained as a result of participation in a medical research program of the Department of Veterans Affairs shall be treated for purpose of benefits under laws administered by the Secretary of Veterans Affairs in the same manner as if the injury were incurred as a result of military service, and for other purposes. 
 
 
1.Injuries and deaths sustained as a result of participation in a medical research program of the Department of Veterans Affairs to be treated in the same manner as if incurred as a result of military service Section 1151 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(c)In the case of an individual who after January 1, 1980, participated in a medical research program conducted by the Department under section 7303 of this title, a subsequent disability, or the death, of the individual shall be treated for the purposes of the first sentence of subsection (a) in the same manner as if the disability or death were a qualifying additional disability or qualifying death, and the individual (if not a veteran) shall be treated for the purposes of that sentence in the same manner as if the individual were a veteran, if— 
(1)the disability or death was caused by that individual’s participation in that research program;  
(2)the disability or death was not the result of the individual’s willful misconduct; and 
(3)the proximate cause of the disability or death was— 
(A)carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in the conduct of the research program; or 
(B)an event not reasonably foreseeable.. 
2.Independent study of adjudications under section 1151 
(a)Study Required The Secretary of Veterans Affairs shall provide, by contract, for an independent study to be conducted on the experience of the Department of Veterans Affairs in adjudicating claims under section 1151 of title 38, United States Code. 
(b)Matter to be studiedThe entity selected to perform the study under subsection (a) shall evaluate the resolution of a representative sample of claims under section 1151 of title 38, United States Code, selected from the period of 1998 through 2002 and shall make a determination, for each claim selected for such purpose, as to whether the resolution of the claim was in accordance with the standard specified in that section, as in effect at the time of the resolution of the claim. 
(c)ReportThe contract under subsection (a) shall provide for a report on the results of the study to be submitted to the Secretary of Veterans Affairs and the Committees on Veterans’ Affairs of the Senate and House of Representatives not later than one year after the date of the enactment of this Act. The report shall include— 
(1)the results of the review conducted pursuant to the contract; and 
(2)such recommendations for administrative and legislative changes as would, in the opinion of the entity conducting the study, improve the resolution of claims under that section or provide for a more appropriate standard for the resolution of claims under that section. 
 
